UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 1050 17th Street, Suite 1710 Denver, CO 80265 (Address of principal executive offices) (Zip code) Teresa Axelson 1050 17th Street, Suite 1710 Denver, CO 80265 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: December 31, 2015 ITEM 1. REPORTS TO STOCKHOLDERS Annual Report December 31, 2015 Shelton Greater China Fund Portfolio Manager Commentary 2 Historical Performances 2 About Your Fund's Expenses 3 Top Holdings and Sector Breakdown 3 Portfolio of Investments 4 Statement of Assets & Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Report of Independent Registered Public Accounting Firm 10 Additional Information 10 Board of Trustees and Executive Officers 11 (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of Shelton Greater China Fund which contains information about the management fee and other costs. Investments in shares of Shelton Greater China Fund are neither insured nor guaranteed by the U.S. Government. Portfolio Manager Commentary (Unaudited) December 31, 2015 Market Review The Shelton Greater China Fund’s performance was highly correlated to the benchmark MSCI Golden Dragon Index over the course of the year. The fund traded in a channel that ranged between 0 and 5% for the first 3 months of the year. April was a very strong month, with the fund setting its high point for the year on April 27, 2015, with a 19.87% year-to-date return. From that point, the market trended downward until it reached the low point of the year on August 24, 2015, with a -12.86% year-to-date return. For the remainder of the year the fund traded in a channel between -12.19% and -.58%, ending the year at -7.05%, slightly better than the -7.43% for the benchmark MSCI Golden Dragon index. The returns in the Greater China region, as measured by both the fund and benchmark, showed far greater volatility than the broad U.S. equity markets as measured by the S&P 500 over 2015. The Greater China returns were much better until the late April highs and much worse from that point to the August lows. The Greater China markets showed more correlation with the domestic index over the last 4 months of the year, with the year-end S&P 500 index return of 1.38% besting both the fund and benchmark index. The Chinese government continued to provide economic stimulus, but the Q4 2015 year-over-year GDP was only up 6.9%, in line with the 7% target rate but the weakest annual growth numbers since 1990. The International Monetary Fund predicts the growth rate will continue to drop, to 6.3% in 2016 and 6.0% in 2017. China’s current inflation of 1.6%, as measured by the Consumer Price Index year-over-year, is well below the 3% target rate and leaves policy makers room for additional stimulus. As stated in prior years, concerns remain over the lack of transparency in the shadow banking system and the potentially unrecognized bad debt held by Chinese banks. The Advisor maintains the opinion that while the path may be volatile, the underlying trends for China still point to continued economic expansion which should translate over the long term into value for the equity markets in the Greater China region. Fund Performance The Shelton Greater China Fund returned -7.05% in 2015. The fund continues to be geographically well diversified across the region with exposure to China, Hong Kong and Taiwan, though the fund has continued to maintain higher exposure to Hong Kong domiciled companies and less exposure to Taiwan than the benchmark index. The fund is diversified across market sectors and the fund holdings continue to reflect the broad market with the majority of the assets invested in the Financial and Information Technology sectors. The Information Technology sector, anchored by the fund’s largest holding, Tencent Holdings Ltd, contributed strong positive returns to the portfolio in 2015, as did Tianneng Power International Ltd, China State Construction International Holdings Ltd and CK Hutchison Holdings. Unfortunately, along with the broader market, negative returns dominated most sectors and individual stocks in the fund, with China Everbright International Ltd and China Resources Power Holding Company Ltd being among the largest negative contributors to the fund’s returns. Poor performance and large positions in several Financial sector holdings, including Industrial and Commercial Bank of China, China Construction Bank Corp, Sun Hung Kai Properties Ltd, and Bank of China Ltd also hurt the performance of the fund. Long-Term Market Themes The Advisor believes China will experience strong economic growth relative to the U.S. and other developed markets for the foreseeable future, which will be reflected in the equity markets. The Greater China regions equity markets will continue to exhibit volatility as growth expectations may not come at a steady pace, uncertainty due to the lack of transparency (relative to domestic U.S. markets) and the potential influence of a very strong central government are digested through an evolving financial infrastructure. The Advisor will continue to maintain a portfolio diversified across the region and sectors, using the benchmark index as a guideline and over or under weighting by geography or sector as our views evolve. Sector concentrations as well as specific stock investments will be guided by macro events as well as who we believe to be the likely beneficiaries of changes in government policy. The financial services sector should continue to benefit from reforms that provide access to the Chinese financial markets to both foreigners and Chinese nationals. We’ll continue to look for opportunities to invest in companies that can provide energy in a more pollution-efficient manner. Construction should continue to benefit from China’s continued rapid urbanization and stimulus in the form of major infrastructure projects. Lastly, we’ll look for companies that are well positioned to sell goods and services to China’s rapidly growing middle class. William Mock Portfolio Manager December 31, 2015 Historical Performance (Expressed in U.S. Dollars) (Unaudited) December 31, 2015 All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. Current performance may be lower or higher than the performance data cited. For more recent performance information, visit our website at www.sheltoncap.com. Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns for years ended 12/31/15 Fund/Benchmark One Year Since 6/11/2011 (Annualized) Five Year (Annualized)* Ten Year (Annualized)* Shelton Greater China Fund -7.05% -1.95% -1.85% 2.25% MSCI Golden Dragon Index -7.43% 1.52% 1.16% 6.79% * The Fund’s investment objective and investment advisor have changed. See Note 1 of the Notes to Financial Statements for more information about the change in investment objective and see Note 3 of the Notes to Financial Statements for more information about the change in investment advisor. On June 11, 2011, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. 2 About Your Fund’s Expenses (Unaudited) December 31, 2015 The Fund’s advisor, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the oncoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2015 to December 31, 2015. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value July 1, 2015 (in U.S. Dollars) Ending Account Value December 31, 2015 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual $ 1,000 $ 817 $ 9.07 Hypothetical (5% return before expenses) $ 1,000 $ 1,015 $ 10.06 * Expenses are equal to the Fund’s expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. Top Holdings and Sector Breakdowns (Unaudited) December 31, 2015 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Tencent Holdings Ltd 8.1% 2 China State Construction International Holdings Ltd 5.5% 3 Taiwan Semiconductor Manufacturing Co Ltd 5.0% 4 China Mobile Ltd 4.7% 5 China Everbright International Ltd 4.6% 6 Chunghwa Telecom Co Ltd 4.1% 7 AIA Group Ltd 4.1% 8 Industrial & Commercial Bank of China Ltd 3.9% 9 China Construction Bank Corp 3.7% 10 China Taiping Insurance Holdings 3.5% 3 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) December 31, 2015 Security Description Shares Value (Note2) Common Stock (95.11%) Basic Materials (2.37%) Chemicals (1.10%) Kingboard Chemical Holdings Ltd $ Sinopec Shanghai Petrochemical Co Ltd* Iron/Steel (0.88%) Fosun International Ltd Mining (0.39%) Zijin Mining Group Co Ltd Total Basic Materials Communications (16.46%) Internet (7.67%) Tencent Holdings Ltd Telecommunications (8.79%) China Mobile Ltd Chunghwa Telecom Co Ltd PCCW Ltd Total Communications Consumer, Cyclical (6.46%) Auto Manufacturers (0.50%) Great Wall Motor Co Ltd Home Furnishings (1.97%) Haier Electronics Group Co Ltd Lodging (1.45%) Formosa International Hotels Corp Galaxy Entertainment Group Ltd Sands China Ltd Retail (2.54%) CK Hutchison Holdings Ltd Intime Retail Group Co Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (5.34%) Food (2.20%) China Mengniu Dairy Co Ltd Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (3.14%) Sihaun Pharmaceutical Holdings Group Ltd Sinopharm Group Co Ltd TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Energy (2.58%) Energy - Alternate Sources (0.63%) China Longyuan Power Group Corp $ GCL-Poly Energy Holdings Ltd Oil & Gas Producers (1.95%) China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co Ltd Total Energy Financial (36.84%) Banks (18.00%) Bank of China Ltd BOC Hong Kong Holdings Ltd China CITIC Bank* China Construction Bank Corp China Minsheng Banking Corp Chongqing Rural Commercial Bank Hang Seng Bank Ltd Industrial & Commercial Bank of China Ltd Diversified Financial Services (5.32%) China Everbright Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges & Clearing Mega Financial Holding Co Ltd Insurance (8.02%) AIA Group Ltd China Taiping Insurance Holdings* PICC Property & Casualty Co Ltd Real Estate (5.50%) Cheung Kong Property Holding Hysan Development Co Ltd New World Development Co Ltd Sun Hung Kai Properties Ltd Total Financial Industrial (11.33%) Building Materials (0.13%) BBMG Corp Electrical Components & Equipment (0.98%) Tianneng Power International Ltd* Electronics (0.64%) Hon Hai Precision Industry Co Ltd Engineering & Construction (5.22%) China State Construction International Holdings Ltd See accompanying notes to financial statements. 4 Shelton Greater China Fund Portfolio of Investments (Expressed in U.S. Dollars) (Continued) December 31, 2015 Security Description Shares Value (Note2) Industrial (11.33%) (Continued) Environmental Control (4.36%) China Everbright International Ltd $ Total Industrial Technology (7.46%) Computers (1.33%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (6.13%) Chipbond Technology Corp Media Tek Inc Taiwan Semiconductor Manufacturing Co Ltd Total Technology Utilities (6.27%) Electric (5.26%) China Resources Power Holding Co Ltd HK Electric Investments & HK Electric Investments Ltd Huaneng Power International Inc Power Assets Holdings Ltd Utilities (6.27%) (Continued) Gas (1.01%) Hong Kong and China Gas Co Ltd $ Total Utilities Total Common Stock (Cost $5,995,271) Rights/Warrants (0.00%) GCL-Poly Energy Holdings Ltd Rights 63 Total Rights/Warrants (Cost $133) 63 Total Investments (Cost $5,995,404) (a) (95.11%) $ Other Net Assets (4.89%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $6,404,498 At December 31, 2015, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Shelton Greater China Fund Statement of Assets and Liabilities December 31, 2015 (Expressed in U.S. Dollars) Assets Investments in securities Cost of investments $ Market value of investments (Note 2) Cash Foreign cash (cost $236,042 ) Receivable for fund shares sold Dividend receivable 3 Prepaid expenses Total assets $ Liabilities Payable for fund shares repurchased (net of redemption fees) Fund income distribution payable Payable to investment advisor Accrued administration fees Accrued trustee fees Accrued CCO fees 56 Accrued expenses Total liabilities $ Net assets $ Net assets consist of Paid-in capital Accumulated net investment income (loss) Accumulated net realized gain (loss) ) Unrealized net appreciation (depreciation) of investments and foreign currency Net assets $ Shares outstanding ($0.0001 per share par value, unlimited shares authorized) Net asset value per share $ See accompanying notes to financial statements. 5 Shelton Greater China Fund Statement of Operations For the Year Ended December 31, 2015 (Expressed in U.S. Dollars) Investment income Dividend income (net of foreign tax $20,250) (Note 1c, 1e) $ Total Expenses Management fees (Note 3) Legal and audit fees Custodian fees Accounting services Printing Administration fees (Note 3) Trustees fees Transfer agent fees Registration CCO fees (Note 3) Insurance Total expenses Less reimbursement from manager (Note 3) ) Net expenses Net investment income (loss) Realized and unrealized gain (loss) on investments and foreign currencies (Note 1f) Net realized gain (loss) on investments and foreign currency transactions Change in unrealized appreciation/depreciation on investments and foreign currency transactions ) Net realized and unrealized gain (loss) on investments and foreign currencies ) Net increase (decrease) in net assets resulting from operations $ ) Shelton Greater China Fund Statements of Changes in Net Assets For the Years Ended December 31, 2015 and 2014 (Expressed in U.S. Dollars) Year Ended December 31, 2015 Year Ended December 31, 2014 Operations Net investment income (loss) $ $ Net realized gain (loss) on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments and translation of assets and liabilities in foreign currencies ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders Distributions from net investment income ) ) Capital share transactions Increase (decrease) in net assets resulting from capital share transactions ) ) Total increase (decrease) in net assets ) ) Net assets Beginning of year End of year $ $ Including undistributed net investment income (loss) of: $ $ Transactions in the Fund's shares Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares repurchased ) )(a) ) )(b) Net increase (decrease) ) $ ) ) $ ) (a) Net of redemption fees $379 (b) Net of redemption fees $2 See accompanying notes to financial statements. 6 Shelton Greater China Fund Financial Highlights For a Share Outstanding Throughout Each Year (Expressed in U.S. Dollars) Year Ended December 31 Net asset value, beginning of year $ Income from investment operations: Net investment income (loss)(a) ) Net gain (loss) on securities and translation of foreign currencies (both realized and unrealized) ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) ) ) — — Capital stock transactions: Share Tender Offer/Repurchase(a) — Paid in capital from redemption fee(a) — (b) — (b) — (b) — (b) Total from capital stock transactions — Net asset value, end of year $ Total investment return (based on net asset value) )% )%(c) Ratios and supplemental data Net assets, end of year (in 000's) $ Ratio of expenses to average net assets Before expense reimbursement % %(d) After expense reimbursement % %(d) Ratio of net investment income to average net assets Before expense reimbursement % % )% % )% After expense reimbursement % )% Portfolio turnover 0 % 5 % 10 % 81 % %(e) (a) Calculated based upon average shares outstanding. (b) Less than $0.01 per share. (c) 2011 total investment return, calculated based upon the Fund’s operations as a closed-end fund for the period of January 1, 2011 to October 9, 2011 (investment return of (22.89%)) and upon the Fund’s operations as an open-end fund for the period of October 10, 2011 to December 31, 2011 (investment return of (2.10%)), would be close to (20.26%). (d) Ratio of extraordinary expenses to average net assets is 0.80%. Ratio of expenses to average net assets excluding impact of extraordinary fees is 2.53%. (e) Effective June 13, 2011, the Fund expanded its primary geographic scope from the Republic of China (“Taiwan”) to the Greater China regions (this includes: Taiwan, Hong Kong, Singapore and the People’s Republic of China) and has subsequently increased trading in the Greater China region. Porfolio turnover is high during the transition period and is not an indicator of future turnover rate. See accompanying notes to financial statements. 7 Shelton Greater China Fund Notes to Financial Statements December 31, 2015 NOTE 1 – ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Shelton Greater China Fund (the “Fund” or the “Trust”), is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The Fund is a Massachusetts business trust formed in July 1988 and was previously registered with the U.S. Securities and Exchange Commission (the “SEC”) as a diversified, closed-end management investment company. The Trust commenced operations in May 1989 as the R.O.C. Taiwan Fund. The R.O.C. Taiwan Fund changed its name to the Taiwan Greater China Fund on December 29, 2003 and the change became effective on the New York Stock Exchange on January 2, 2004. On October 10, 2011 the Trust registered with the SEC as a diversified, open-end management investment company and began operations as The Shelton Greater China Fund. The Fund is an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification Topic 946, “Financial Services – Investment Companies”. (a) Basis of Presentation — The accompanying financial statements of the Trust have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). (b) Federal Income Taxes – No provision is considered necessary for federal income taxes. The Funds intend to qualify for and elect the tax treatments applicable to regulated investment companies under the Internal Revenue Code and to distribute all of its taxable income to shareholders. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 was enacted to modernize several of the federal income and excise tax provisions related to regulated investment companies. Under pre-enactment law, capital losses could be carried forward for eight years following the loss, and such carryforward is treated as a short-term capital loss in each of those years, irrespective of the character of the original loss. Net capital losses (earned in taxable years beginning after December 22, 2010) (“post-2010 losses”) may be carried forward indefinitely and must retain the character of the original loss. Such post-2010 losses generally must be used by a regulated investment company before it uses any net capital losses incurred in taxable years beginning on or before December 22, 2010. This increases the likelihood that net capital losses incurred in taxable years beginning on or before December 22, 2010 will expire unused. The Trust had $12,316,317 of capital loss carryforward as of December 31, 2015. The capital loss carryforward may be used to offset future capital gains generated by the Trust, and if unused, $10,930,578 of such loss will expire on December 31, 2017. Capital loss carryforward of $1,385,739 retains its original character as short term and has no expiration date. Net capital losses incurred after October 31 and within the taxable year are deemed to arise on the first day of the Fund’s next taxable year. Accounting principles generally accepted in the United States of America require certain components of net assets be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. Temporary book to tax differences are primarily due to differing treatments for certain foreign currency losses and the tax deferral of losses on wash sales. For the year ended December 31, 2015, permanent differences resulting from different book and tax accounting for differing treatments of the Trust’s gains from the disposition of passive foreign investment company shares and foreign currency losses were reclassified to paid-in capital, undistributed net investment income/loss and accumulated realized gain/loss as follows: Decrease of undistributed net investment income $ ) Decrease of accumulated realized loss As of December 31, 2015, the components of distributable earnings and accumulated gains/losses on a tax basis were as follows: Undistributed net investment income $ Accumulated losses ) Unrealized appreciation Total accumulated earnings (losses) $ ) (c) Foreign Taxes — The Republic of China levies a tax at the rate of 20% on cash dividends and interest and 20% based on par value of stock dividends received by the Trust on investments in the Republic of China securities. The People’s Republic of China levies a tax at the rate of 10% on cash dividends and interest. (d) Accounting for Uncertainty in Income Taxes — The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years (2012- 2014), or expected to be taken in the Fund’s 2015 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal, however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. (e) Security Transactions, Investment Income, Income and Distributions to Shareholders — Security transactions are recorded on the date the transactions are entered into (the trade date). Dividend income is recorded on the ex-dividend date, and interest income is recorded on an accrual basis as it is earned. Withholding taxes on foreign dividends have been provided for, in accordance with the Trust’s understanding of the applicable country’s tax rules and rates. Income distributions and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. (f) Foreign Currency Translation — Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Trust does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the company’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the fair values of assets and liabilities, other than investments in securities at fiscal period end, resulting from changes in exchange rates. (g) Concentration — The Trust concentrates its investments in publicly traded equities issued by corporations located in People’s Republic of China, Hong Kong, Taiwan, or Singapore. The portfolio involves considerations not typically associated with investing in U.S. securities. In addition, the Trust is more susceptible to factors adversely affecting the economies of those countries than a fund not concentrated in these issuers to the same extent. Since the Trust’s investment securities are primarily denominated in New Taiwan Dollars (“NT$”) and Hong Kong Dollars (“HKD”), changes in the relationships of the NT$ and the HKD to the USD may also significantly affect the value of the investments and the earnings of the Trust. (h) Use of Estimates in Financial Statements — The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements, financial highlights and accompanying notes. Actual results may differ from those estimates. NOTE 2 – SECURITY VALUATION Common stocks represent securities that are traded on the Taiwan Stock Exchange or the Taiwan over-the-counter market or Hong Kong Stock Exchange. Securities traded on a principal securities exchange are valued at the closing price on such exchange. Short-term investments are valued at NAV or at amortized cost, which approximates fair value. Securities for which market quotations are not readily available are, or if a development/event occurs that may significantly impact the value of a security may be, fair-valued in good faith pursuant to procedures established by the Board of Trustees. 8 Shelton Greater China Fund Notes to Financial Statements (Continued) December 31, 2015 Fair Value Measurements — The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the valuation of the Trust’s securities at December 31, 2015 using the fair value hierarchy: Level 1(a) Level 2(a) Level 3(a) Total Investments, in securities Common stocks(b) $ $ — $ $ Rights and warrants — 63 — 63 Total investments in securities $ $ 63 $ $ (a) It is the Fund’s policy to recognize transfers between levels on the last day of the fiscal reporting period. (b) For a detailed break-out of common stocks by major industry classification, please refer to the Portfolio of Investments. Level 3 Securities Beginning Balance $ — Net Purchases — Net Sales — Total Realized Gain (Loss) — Change in Unrealized Appreciation (Depreciation) — Accrued Interest — Transfers into Level 3 Transfers out of Level 3 — Ending Balance $ Fair Value as of 12/31/2015 Valuation Technique Unobservable Inputs Sihaun Pharmaceutical Holdings Group Ltd(a) $ Market comparables Change in market comparables; discount for lack of marketability Input Values Impact to valuation from an increase to inputs(b) Sihaun Pharmaceutical Holdings Group Ltd(a) -6.72% to -12.15%; 5% An increase in market comparables would increase the valuation; an increase to the discount for lack of marketability would decrease the valuation (a) Transferred from Level 1 to Level 3 because the security stopped trading on a stock exchange. (b) A meaningful change in the input value would cause the Pricing Committee to re-convene and evaluate the price valuation. NOTE 3 – INVESTMENT ADVISORY FEES AND OTHER RELATED PARTY TRANSACTIONS The Trust entered into an advisory agreement with Shelton Capital on June 12, 2011. Pursuant to its advisory agreement with the Trust, Shelton Capital is responsible for supervising investments of the Trust, and makes available all services needed for the management, administration and operation of the Trust. The Trust pays Shelton Capital a fee at the per annum rate of 1.25% of the NAV of the Trust’s assets. The Adviser has voluntarily agreed to reimburse expenses incurred by the Trust to the extent that total annual operating expenses (excluding extraordinary expenses) exceed 1.98% of the average net assets of the Trust until January 2, 2017. Any such reimbursement is subject to the review and approval of the Trust’s Board of Trustees. Reimbursement from the Adviser for the period ended December 31, 2015 is $58,370. At December 31, 2015, the cumulative unreimbursed amount paid and/or waived by the Advisor on behalf of the Funds that may be reimbursed was $216,799. The Advisor may recapture a portion of the cumulative amount no later than December 31, 2018: Expires 12/31/16 Expires 12/31/17 Expires 12/31/18 Total $ 83,517 $ 74,912 $ 58,370 $ 216,799 The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. Any such reimbursement is contingent upon Board of Trustee review and approval prior to the time the reimbursement is initiated. As compensation for administrative duties not covered by the management agreement, Shelton Capital receives an administration fee, effective October 10, 2011. The administration fee is based on net assets held by the Trust. The fee rates are 0.10% on the first $500 million, 0.08% on the next $500 million, and 0.06% on assets over $1 billion. Certain officers and trustees of the Trust are also partners of Shelton Capital. Teresa Axelson has served as the Chief Compliance Officer (“CCO”) of the Trust since November 2011. Ms. Axelson is also employed by Shelton Capital, the Advisor and Administrator to the Trust. The Trust is responsible for the portion of her salary allocated to her duties as the CCO of the Trust and Shelton Capital was reimbursed by the Trust for this portion of her salary. The level of reimbursement is reviewed and determine by the Board of Trustees at least annually. NOTE 4 – PURCHASES AND SALES OF SECURITIES Purchases and sales of securities other than short-term instruments for the period ended December 31, 2015 were $7,942 and $2,407,168 respectively. NOTE 5 – TAX CHARACTER Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. These differences are primarily due to differing treatments of income and gains on various investment securities held by the Fund, timing differences and differing characterization of distributions made by the Fund as a whole. 9 Shelton Greater China Fund Notes to Financial Statements (Continued) December 31, 2015 The tax character of distributions paid during the years ended December 31, 2015 and 2014 was as follows: Return of Capital Ordinary Income Long-Term Capital Gains (a) Exempt-Interest Dividends Total Distributions 2015 $ — $ $ — $ — $ 2014 — — — $ (a) The Fund designates Long-Term Capital Gain dividends pursuant to Section 852(b)(3) of the Internal Revenue Code for the year ended December 31, 2015. NOTE 6 – SUBSEQUENT EVENTS In preparing the financial statements as of December 31, 2015, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements through the date of issuance of the financial statements, and has determined that there were no subsequent events requiring recognition or disclosure. Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees Shelton Greater China Fund
